Citation Nr: 0001855	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  92-23 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of lumbar disc herniation, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The veteran had active service from September 1970 to July 
1976.

The current appeal arose from a December 1990 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  The RO denied entitlement to an 
increased evaluation for postoperative lumbar disc 
herniation.

In August 1994 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for consideration of the 
veteran's claim of entitlement to a total disability rating 
for compensation purposes on the basis of individual 
unemployability (TDIU).  

The veteran presented testimony before a hearing officer at 
the RO in March 1997.  A transcript of the testimony has been 
associated with the claims file.

In October 1997 the RO affirmed the prior denial of 
entitlement to an increased evaluation for postoperative 
residuals of lumbar disc herniation, and denied entitlement 
to a TDIU.  A notice of disagreement with the denial of a 
TDIU has not been filed by the veteran and this issue is not 
consider part of the current appeal.

In June 1998 the Board remanded the case to the RO for the 
purpose of complying with the veteran's request for a hearing 
before a Member of the Board.  The veteran failed to report 
for a videoconference hearing scheduled in October 1999, and 
the case has been returned to the Board for further appellate 
review.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran was last formally examined by VA in July 1997.  
Ranges of motion of the lumbar spine were noted to be limited 
due to pain.  The appellant's service-connected disability of 
the back is rated under Diagnostic Code 5293 for 
intervertebral disc syndrome, and may be evaluated under 
Diagnostic Code 5292 for limitation of motion of the lumbar 
spine, and Diagnostic Code 5295 for lumbosacral strain.  

The VA General Counsel in a precedent opinion has held that 
diagnostic code 5293, for intervertebral disc syndrome, 
involves loss of range of motion and that consideration of 
the criteria under 38 C.F.R. §§ 4.40, 4.45 is applicable.  
VAOPGCPREC 36-97.  The Court has held that diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1999).  The codes that may be applied in the 
veteran's evaluation for his back disability contemplate 
limitation of motion of the lumbar spine in evaluating his 
appeal for increased compensation benefits.

The Board finds that the VA examination of July 1997 did not 
include a consideration of the criteria of 38 C.F.R. §§ 4.40, 
4.45, 4.59 in assessing the nature and extent of severity of 
the service-connected disability of the back.  The Court has 
held that where the evidence does not adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992) 
(Citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  

As the Board noted earlier, the Court has further held that 
when a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 
4.45 must also be considered, and examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-
ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although the most recent examination of the veteran for VA 
purposes was to a certain extent thorough, specific findings 
relative to the requirements set forth in DeLuca, and 
38 C.F.R. §§ 4.40, 4.45, 4.59 were not included in the 
examination report.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999), the Board 
will not decide the issue certified for appellate review 
pending a remand of the case to the RO for further 
development as follows:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
pertaining to treatment of his service-
connected postoperative lumbar disc 
disease.  After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for VA 
orthopedic and neurological examinations 
of the veteran for the purpose of 
ascertaining the current nature and 
extent of severity of his postoperative 
lumbar disc disease.  


Any further indicated special studies 
should be conducted.  The claims file, 
copies of the criteria under 38 C.F.R. §§ 
4.40, 4.45, 4.59, and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations, and the examiners must 
annotate the examination reports in this 
regard.

The examiners should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive ranges of motion, and 
comment upon the functional limitations, 
if any, caused by the appellant's 
service-connected low back disability in 
light of the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59.  It is requested that 
the examiners provide explicit responses 
to the following questions:

(a) Does the service-connected low 
back disability involve only the joint 
structure, or does it also involve the 
muscles and nerves?

(b) Does the service-connected 
disability cause weakened movement, 
excess fatigability, and 
incoordination, and if so, can the 
examiners comment on the severity of 
these manifestations on the ability of 
the appellant to perform average 
employment in a civil occupation?  If 
the severity of these manifestations 
cannot be quantified, the examiners 
must so indicate.


(c) With respect to subjective 
complaints of pain, the examiners are 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected low back disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the low back disability, 
or the presence or absence of any 
other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the low back disability.

(d) The examiners are also requested 
to comment upon whether or not there 
are any other medical or other 
problems that have an impact on the 
functional capacity affected by the 
low back disability, and if such 
overlap exists, the degree to which 
the nonservice-connected problem 
creates functional impairment that may 
be dissociated from impairment caused 
by the service-connected low back 
disability.  If the functional 
impairment created by the nonservice-
connected problem cannot be 
dissociated, the examiners should so 
indicate.  

The examiners must be requested to 
express an opinion as to the impact of 
the service-connected postoperative 
lumbar disc herniation on the veteran's 
ability to work.  Any opinions expressed 
by the examiners must be accompanied by a 
complete rationale.


3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if the are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for postoperative 
lumbar disc herniation with application 
of all pertinent criteria including those 
under 38 C.F.R. §§ 4.40, 4.45, 4.59.  The 
RO should also document its consideration 
of the applicability of 38 C.F.R. 
§ 3.321(b)(1) (1999).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


